Citation Nr: 0737274	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 21, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since to March 21, 2005.

3.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1966, including service in Vietnam from December 
1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  Prior to August 2002, the veteran's PTSD was productive 
of no more than occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks.  

2.  Between August 2002 and August 2005, the veteran's 
symptoms of PTSD were productive of no more than difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  Since August 2005, the veteran has demonstrated an 
inability to establish and maintain effective relationships.  

4.  Gross impairment of thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self, inability to maintain 
personal hygiene, and disorientation have not been shown.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to August 6, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2007).

2.  The criteria for an initial disability rating of 50 
percent for PTSD beginning August 6, 2002, to August 16, 
2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, DC 9411 (2007).

3.  The criteria for an initial disability rating of 70 
percent, but no more, for PTSD beginning August 16, 2005, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 2004, the veteran was 
granted service connection for PTSD with an evaluation of 30 
percent effective January 10, 2000; the date of his claim.  
The veteran appealed this initial rating.  In a rating 
decision dated in April 2005, the RO increased the rating for 
PTSD from 30 percent to 50 percent effective March 21, 2005.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
and will be considered. Carpenter v. Brown, 8 Vet. App. 240 
(1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

GAF scores ranging between 51 to 60 are indicative of 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to his request for an initial compensable rating 
in excess of 30 percent, VA PTSD treatment records dating 
from August 1998 to April 2001 describe the veteran as 
coherent, alert, communicative, and appropriately attired 
with good hygiene and grooming, with mood ranging from mildly 
anxious in November 1999 to euthymic in April 2001.  
Nightmares and frequent waking during sleep was reported.  

August 2000 treatment record noted that he lacked patience 
for fishing.  GAF in June and November 1999 and August 2000 
was estimated at 50; GAF in January and April 2001 was 55.  
Despite diagnosis of and treatment for PTSD during this time 
frame, there is no report of the kinds of symptoms (e.g., 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood) that 
would warrant a rating of 50 percent.  38 C.F.R. § 4.130, DC 
9411.  

VA treatment records dated in August 2001 describe the 
veteran as coherent, alert, communicative, and appropriately 
attired with good hygiene and grooming; however, he was also 
described as having an anxious mood, with nightmares, and 
complained of being anxious and jumpy.  GAF was estimated as 
45.  Even so, there was no report of the kinds of symptoms 
that would warrant a rating of 50 percent rating.    

VA treatment records dated in February 2002 also describe the 
veteran as coherent, alert, communicative, and appropriately 
attired with good hygiene and grooming.  He was also noted as 
having a euthymic mood, although nightmares and frequent 
waking during sleep was reported.  GAF was estimated as 55.  
For the reasons just expounded in the preceding paragraph, 
this evidence des not warrant a rating of 50 percent or more.

On August 6, 2002, the veteran was accorded a C&P 
examination.  During the examination, he was alert, oriented 
times three, and cooperative.  Rate of speech was normal, 
coherent and logical; however, the examiner noted that the 
veteran was dysphoric and anxious, and his affect constricted 
with decreased intensity.  He was also observed as walking 
very slowly, and made poor eye contact.  Concentration was 
impaired, and chronic sleep impairment was noted.  Flashbacks 
were reported.  In fact, the veteran reported that he had 
recently climbed up on a cliff "fighting with the 
Vietnamese."  He felt that they were shooting at him.  The 
examiner also noted as follows:

The [veteran] wakes up with severe 
anxiety.  [He] gets very nervous in 
crowds.  He tries to help his son but 
lately is unable to do things.  [He] 
still gets ill-tempered.  He lives with 
his ex-wife.  Medications does help 
calm him down.  [He] does not like to 
talk about Vietnam.  He does not like 
to watch war movies.  Some seasons of 
the year bring back memories of 
Vietnam, such as hot, humid weather, 
and monsoon weather.  [He] dreads to 
talk about Vietnam.  He does not like 
to be with people.  He feels very 
restless and avoids going out.  He is 
unable to stand loud noises or someone 
surprising him from behind.

Axis I diagnosis was "chronic post-traumatic stress 
disorder; past history of alcohol abuse/dependence, in 
remission for greater than 17 years."  GAF was 50.  The 
examiner added as follows:

In my opinion, this individual is 
suffering from chronic PTSD.  He has 
suffered from this since the early 1970s.  
He tried to treat himself by drinking 
alcohol but eventually ended up in a 
hospital for frequent intoxication and 
later on he was diagnosed with a rating 
examination in 1991 with PTSD of mild 
form, but the [veteran] now has a 
moderate to severe level, which has 
interfered in his daily life, social 
life, as well as vocational life.

Treatment records dated in August 2002 describe the veteran 
as anxious and worried, and noted his inability to sustain 
concentration.  The veteran reported waking after a couple of 
hours, and of getting up and checking out the windows and on 
his ex-wife.  He also mentioned that he had been invited to 
go fishing, but said that he did not have the patience for 
this pastime, or the patience to read his Bible, which had 
formerly provided some comfort.  Mood was dysthymic.  GAF was 
estimated as 45.  

Examination findings of moderate to severe impairment due to 
such symptoms as constricted affect, impaired concentration, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships are consistent with schedular criteria for a 
rating of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  A 
rating of 50 percent for PTSD is thus warranted beginning 
August 6, 2002.  

However, there is no report of symptoms contemplated by a 
rating of 70 percent or higher, such as suicidal or homicidal 
ideation, intent, or plan; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; delusions; 
disorientation; or grossly inappropriate behavior.  38 C.F.R. 
§ 4.130, DC 9411.  

In fact, the veteran was described as alert and oriented to 
person, place, and time, with normal rate of speech, and no 
evidence of formal thought disorder.  Long-term, short-term 
and immediate recall were reported as intact.  The examiner 
also averred that there was no evidence of formal thought 
disorder such as flight of ideas, looseness of association, 
or belligerence; no hallucinations or delusions, no suicidal 
or homicidal ideation; no panic symptoms or obsessive or 
ritualistic behavior; and no explosiveness or impulse control 
problem.  

Based on August 2002 examination findings and treatment 
records, the Board concludes that the criteria for a rating 
of 50 percent, but no higher, were met beginning August 6, 
2002.  38 C.F.R. §§ 3.102, 4.2, 4.130, DC 9411.  

Next, May 2003 treatment records reflect irritability caused 
by war news; but otherwise describe the veteran as calm, 
alert, coherent, and communicative; with good grooming and 
hygiene; and no suicidal ideation or homicidal ideation.  GAF 
was 55.  This evidence is not consistent with schedular 
criteria for a rating of 70 percent or more.  Id.

VA medical records dating from June 2004 to April 2005 
include PTSD treatment records dated in March 2005 and April 
2005.  A PTSD screen done in March 2005 found "significant 
problems in concentration and memory that appear to be 
related to PTSD."  Anxiety was high, and the veteran 
reported that he stays anxious most of the time.  
Psychosocial adjustment was improved, in that the veteran had 
remarried his ex-wife and was interacting with his daughter, 
but treatment providers described him as "as unable to 
work."  

According to the treatment provider, this was due in part to 
physical problems, but the veteran's "concentration and 
memory are so poor that he would forget his job tasks."  The 
veteran reported that the last few times he tried to work, he 
was unable to control his temper with his bosses and would 
quit in anger.  GAF in March 2005 was 50.  

Treatment notes dated in April 2005 inform that the veteran 
was alert and oriented times three and cooperative, with good 
eye contact, adequate insight, and good judgment; however, 
the examiner also noted that the veteran was "very nervous 
and jumps with loud noise or sudden surpri[s]es."  Treatment 
notes also inform of "more dreams and flashbacks;" 
constricted affect; and anxious mood; but there was no 
suicidal ideation or homicidal ideation; and no audio or 
visual hallucinations or other perceptual disturbances.  GAF 
in April 2005 was 50.  

Despite the apparent increase in symptomatology since May 
2003, the Board notes that these symptoms are adequately 
reflected by schedular criteria for a rating of 50 percent, 
which contemplates symptoms such as panic attacks more than 
once a week; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

Moreover, there is no report of the kinds of symptoms that 
would support an evaluation of 70 percent, such as suicidal 
or homicidal ideation, intent, or plan; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; delusions, 
or disorientation; or grossly inappropriate behavior.  Id.  
Accordingly, the Board finds that the criteria for a rating 
of 70 percent or more are not met by this evidence.  Id.

PTSD treatment records dated in July 2005 inform that the 
veteran was alert and oriented times 4 and cooperative, with 
good eye contact and normal speech in rate, rhythm, and 
volume.  Thought processes were coherent, and insight, 
judgment, and memory were fair.  PTSD symptoms included 
nightmares, flashbacks, "hyperstartle," hypervigilance, 
feelings of hopelessness and helplessness, irritability, and 
decreased short term memory and concentration, but treatment 
providers noted that there was no evidence of suicidal or 
homicidal ideation, or of psychosis.  GAF was estimated as 
50.  Again, this evidence does not support a rating of 70 
percent or more.

On August 16, 2005, the veteran was accorded another C&P 
examination.  During the examination he reported nightmares 
at night and an inability to "handle it" during the day.  
Speech fluency, articulation, tone and rate were all "quite 
good," and he was oriented to person, place, time and 
situation.  Thought processes were goal directed, logical and 
coherent during the examination, and judgment and insight 
were intact; however, the veteran's affect was constricted 
and anxious, and he was observed as having tremors and in 
constant motion throughout the examination.  

Symptoms included chronic suicidal thoughts (without plan or 
intent); depressed and anxious mood; and panic attacks 
(including a "panic feeling - feeling that he cannot do 
anything, increased heart rate, feeling of being flushed and 
hot").  The examiner noted that these symptoms had been 
clinically observed, in that the veteran has gone to the 
emergency room with lateralized chest pain with no 
physiological etiology.  

Other symptoms consisted of impaired impulse control; temper 
outbursts; visual and auditory hallucinations; reexperiencing 
of combat trauma; avoidance of thoughts and numbing of 
feelings about this trauma; hyperarousability; survivor 
guilt; and mildly impaired immediate and short term recall.  
GAF at the time of the examination was 43, and was estimated 
to have been around 45 during the past year.  Axis I 
diagnosis was PTSD and major depressive disorder, recurrent, 
severe, without psychotic symptoms.  According to the 
examiner:

. . . All of his symptoms affecting his 
occupational status would affect both 
active and sedentary employment 
situations . . . Similarly, his school 
functioning is adversely affected in that 
he does not tolerate social situations 
due to a combination of hypervigilance 
and estrangement from others.  Also, his 
poor concentration would negatively 
affect his school functioning.  His 
family role functioning is severely 
impaired in that he and his wife sleep in 
separate bedrooms due to his sleep 
disturbance.  He and his spouse no longer 
talk due to his hypervigilance, 
estrangement and irritability.  He does 
not engage in social outings with her, 
also because of hypervigilance.  Lastly, 
his irritability has resulted in strained 
relationships throughout his family . . . 
His social and interpersonal functioning 
are a[d]versely affected by his 
hypervigilance in that he sees and 
interacts with no one; his lack of 
interest in formerly pleasurable 
activities and having no social outlets, 
and his sense of estrangement from 
others, resulting in no social contacts.  
Similarly, his recreational functioning 
is impaired by having few interests as 
well as increasing fatigue.  The fatigue 
is in part due to sleep disturbance and 
in part due to depression.  This all 
results in no recreational outlets for 
this veteran.

The examiner also stated as follows:

This examiner finds severe impairment 
from an occupational point of view and 
severe impairment from a social 
functioning point of view.  This 
disability appears to be related to 
active duty service . . . It is my 
professional opinion that post-traumatic 
stress disorder accounts for the majority 
of this [veteran's] social and 
occupational dysfunction.

Examination findings of severe occupational and social 
impairment secondary to PTSD are consistent schedular 
requirements for a rating of 70 percent.  A rating of 70 
percent is thus warranted beginning August 16, 2005.  

However, there is no report of the kinds of symptoms that 
would warrant a rating of 100 percent, such as gross 
impairment in thought processes or communication; inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  The criteria for a rating of 100 
percent are thus not met.  38 C.F.R. §§ 3.102, 4.2, 4.130, DC 
9411.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on March 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of the evidence that was required to substantiate his claim, 
and of the veteran's and VA's respective duties for obtaining 
evidence.  

Although it is unclear from the record whether the veteran 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his clam (see 38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board also finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records.  The veteran was 
also afforded VA C&P examinations in August 2002 and August 
2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 30 percent for PTSD prior to 
August 6, 2002, is denied.

A disability rating of 50 percent for PTSD from August 6, 
2002, to August 16, 2005, for PTSD is granted, subject to the 
laws and regulations governing the award of benefits.

A disability rating of 70 percent for PTSD from August 16, 
2005, is granted, subject to the laws and regulations 
governing the award of benefits.


REMAND

The relevant law provides that when the record contains 
evidence of potential entitlement to a total disability 
evaluation based on individual unemployability, that evidence 
becomes an inferred claim that must be adjudicated.  Norris 
v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

When the issue of entitlement to an extraschedular rating or 
a TDIU rating for a particular service-connected disability 
or disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue.  If the 
Board determines that further action by the RO is necessary 
with respect to the issue, the Board should remand that 
issue.  See VAOPGCPREC 6-96.

As noted before, the veteran was granted service connection 
for PTSD with an evaluation of 30 percent in April 2004.  In 
June 2004, he requested that the rating for his service-
connected PTSD be increased.  Although the rating was 
subsequently increased to 50 percent, he continues to press 
his appeal for the highest possible rating.

PTSD treatment records dated in March 2005 inform that the 
veteran is "unable to work."  Report of an August 2005 C&P 
examination informs as follows:

Current symptoms consist of 
reexperiencing of his combat trauma, 
avoidance of thoughts and numbing of 
feelings about this trauma and 
hyperarousability.  . . .  Other details 
of these symptoms include survivor guilt.

Impaired occupational functioning 
relating to these symptoms include 
hypervigilance, which resulted in a lack 
of tolerance for being around people.  
His sense of estrangement also adds to 
this lack of tolerance for people.  His 
concentration problems, which are 
exacerbated by irritability and intrusive 
recollections, result in poor 
productivity and increase mistakes.  His 
physiological reactivity, including 
shaking, results in his needing to take a 
break from whatever activity he is 
engaging in at that point in time.  His 
poor sleep also results in poor 
productivity and increased fatigue.  All 
of these symptoms negatively [a]ffect 
both sedentary as well as physical 
employment opportunities.

Despite compelling evidence of unemployability, review of the 
record reveals that the issue of TDIU was never adjudicated.  
Remand is thus warranted.  See VAOPGCPREC 6-96 (because the 
Board would have jurisdiction over the question of 
entitlement to an extraschedular rating or a TDIU rating for 
a particular disability or disabilities raised in connection 
with a claim for an increased rating for such disability or 
disabilities, the proper method of returning the case to the 
RO for any required further action would be by remand rather 
than referral).

In addition to the foregoing, treatment records dated in May 
1999 inform that the veteran receives Social Security 
disability.  It is also noted that the veteran receives 
medical care through the Mountain Home VAMC.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

Therefore, the RO should contact the Social Security 
Administration for disability records, and request all 
relevant VA medical records pertaining to the veteran that 
are dated from July 2005 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions:

1.	Adjudicate the veteran's claim for 
TDIU.  

2.	In so doing, medical records 
pertaining to the veteran from the 
Mountain Home, Tennessee, VAMC that 
are dated from July 2005 to the 
present must be requested.  

3.	In addition, Social Security 
Administration disability records, 
including the medical reports upon 
which the veteran's Social Security 
disability benefits are based, must 
be requested.  

4.	The originating agency should take 
steps to ensure that the SSA decision 
with associated records is made a 
part of the claims file before the 
case is re-adjudicated.  

5.	Attempt to obtain any other evidence 
that is identified as relevant by the 
veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


